              Case 2:18-cr-00164-MCE Document 303 Filed 12/28/20 Page 1 of 3


     TONI H. WHITE (SBN 210119)
 1   ATTORNEY AT LAW
 2
     P.O. BOX 1081
     El Dorado, CA. 95623
 3   (530) 885-6244
 4
     Attorney for Defendant
 5
     FILIBERTO MADRIGAL
 6
                               IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF CALIFORNIA
 7

 8

     UNITED STATES OF AMERICA,                      )       No. 2:18-CR-00164 MCE
 9
                                                    )
                                                    )
10          Plaintiff,                              )       STIPULATION AND ORDER
                                                    )       MODIFYING CONDITIONS OF
11
     v.                                             )       RELEASE
                                                    )
12
     Francisco Loya-Solarzano, et al                )
                                                    )
13
                                                    )
            Defendants.                             )
14
                                                    )
                                                    )
15
                                                    )
16

17          Defendant, FILIBERTO MADRIGAL, by and through his counsel of record, TONI
18
     WHITE, and the GOVERNMENT, by and through Assistant United States Attorney James
19
     Conolly, hereby stipulate as follows:
20
            1. Special condition number 3 of Mr. Madrigal’s special conditions of release (ECF
21

22              DOC #63) designate Filiberto Madrigal Martinez, his father, as a third party

23              custodian.
24
            2. It is requested that the defendant’s brother, Jose Carlos Madrigal, be added as an
25
                additional third party custodian that can act when the father, Filiberto Madrigal
26
                Martinez, is unavailable. Neither the Government or Pretrial Services object to this
27

28              request.

                                                        1
      Case 2:18-cr-00164-MCE Document 303 Filed 12/28/20 Page 2 of 3


     3. Pretrial services Officer Mark De La Torre was able to speak with defendant’s
 1

 2      brother, Jose Carlos Madrigal, and advise him of the responsibilities of serving in this

 3      capacity. Jose Carlos Madrigal understood the responsibilities, the risks involved,
 4
        and confirmed he was willing. Pretrial had a criminal record check ran to determine
 5
        suitability, and Jose Carlos Madrigal did not have a record of criminality.
 6

 7
        Additionally, Pretrial services found that Jose Carlos Madrigal also resides in

 8      Modesto, California, works together with the defendant with the same employer, and
 9      has frequent contact with the defendant. Officer De La Torre found Jose Carlos
10
        Madrigal to be a suitable third-party custodian.
11
     4. By this stipulation, defendant now moves to have condition #3 amended to add Jose
12

13      Carlos Madrigal as an additional and alternate third party custodian.

14

15
     IT IS SO STIPULATED.
16   Dated: December 23, 2020                     McGregor Scott
17
                                                  United States Attorney

18                                                By:    /s/ Toni White for
                                                  James Conolly
19                                                Assistant U.S. Attorney
20
                                                  For the United States
21

22

23   Dated: December 23, 2020                     By:  /s/ Toni White _
                                                  TONI WHITE
24
                                                  For Defendant Filiberto Madrigal
25

26

27

28

                                             2
      Case 2:18-cr-00164-MCE Document 303 Filed 12/28/20 Page 3 of 3



 1                              ORDER
 2   IT IS SO FOUND AND ORDERED
 3   Dated: December 23, 2020
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                    3
